Citation Nr: 0628057	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to increased disability rating for service-
connected blepharoconjunctivitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
diplopia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural History

The veteran served on active duty from October 1943 until 
April 1946.  

The veteran was granted service connection for 
blepharoconjunctivitis in 1951; 
a 10 percent disability rating was assigned.  In December 
1998 the veteran filed a claim for an increased evaluation 
for blepharoconjuctivitis.  In a February 1999 rating 
decision, the RO confirmed and continued the 10 percent 
disability rating.

In March 2001, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151, as well 
as a renewed claim for an increased evaluation for the 
service-connected blepharoconjunctivitis.  The March 2002 
rating decision denied the veteran's claims.  The veteran 
disagreed with the March 2002 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2002.

In his VA Form 9 the veteran requested a Travel Board hearing 
before a Veterans Law Judge.  However, the veteran contacted 
the RO in April 2003 in order to cancel the Travel Board 
hearing; he instead requested a hearing before a RO hearing 
officer.  The RO hearing was scheduled for July 2003.  The 
veteran contacted the RO in July 2003 to cancel the RO 
hearing.  He did not request that the hearing be rescheduled.  
Thus, there remain no outstanding hearing requests.

The matter was previously before the Board in August 2004, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed.  In May 2006 the AOJ issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claims.  The veteran's claims folder has been 
returned to the Board for further appellate action.  

For good cause shown, namely the veteran's advancing age, the 
Board granted the veteran's motion to have this appeal 
advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran does not currently have any active 
manifestations of blepharoconjunctivitis, or any eye 
disability related to his service-connected 
blepharoconjunctivitis.

2.  In October 1998, VA administered laser surgery to the 
veteran as treatment for non-service connected visual 
complaints.  

3. The veteran has diplopia; the competent and probative 
medical evidence of record indicates that these complaints 
pre-date the laser surgery and that this disability is 
related to the veteran's non-service connected myasthenia 
gravis, not to any treatment provided to the veteran by VA.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of the currently assigned 10 percent for service-
connected blepharoconjunctivitis have not been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.951(b); 
4.20; 4.84a, Diagnostic Code 6018 (2005).  

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected blepharoconjunctivitis, which is currently 
evaluated as 10 percent disabling (and has been so rated 
since 1951).  He also seeks service connection for an 
unrelated disability, diplopia, which he contends was the 
result of laser surgery performed at a VA facility. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to an analysis of the issue. Although 
all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
pursuant to the Board's August 2004 remand, the AOJ informed 
the veteran of VA's duty to assist him in the development of 
his claims in a letter dated August 6, 2004.   The August 
2004 letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Moreover, the letter specifically 
advised the veteran of the elements of a successful claim of 
entitlement to an increased disability rating and to 
compensation pursuant to 38 U.S.C.A. § 1151.  
 
Finally, the Board notes that the August 2004 letter 
specifically notified the veteran that "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  [Emphasis as in the original letter].  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating or claim for compensation under 38 U.S.C.A. § 1151, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded.

Concerning the veteran's increased rating claim, elements 
(1), (2) and (3) [veteran status, current existence of a 
disability and relationship of such disability to the 
veteran's service] are not at issue.  To the extent that the 
veteran's claim of entitlement to an increased rating has 
been denied by the RO, this denial was based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA.  
Further, he received specific notice regarding the evidence 
needed to establish degree of disability in a July 2006 
letter from the RO.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  Additionally, the July 2006 letter from the RO also 
provided specific guidance regarding this element.    

The Board is also deciding the veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151.  Concerning that 
issue, element (1), veteran status, is not at issue.  As 
explained above, the veteran has been amply informed as to 
element (2) and (3), the existence of a current disability 
and nexus to service.  Elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  
Further as noted elsewhere, the veteran did received specific 
notice as to both elements in July 2006.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's VA treatment 
records including the surgical records at issue in the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151.  Moreover, the veteran was accorded a VA 
medical examination and opinion in September 2004.  The 
conclusions contained in the opinion will be discussed in 
greater detail below.   

The Board notes that the veteran's representative stated in 
his August 2006 written argument that full VCAA compliance 
requires VA to attempt obtain any healthcare quality 
assurance records held by VA.  In support of this assertion 
the representative cites to 38 U.S.C.A. § 7104 (a)which notes 
that decisions of the Board shall be made with respect to the 
entire record.  That begs the question as to what needs to be 
contained in the record in order for the Board to render an 
informed decision.  
It appears that the RO has in fact obtained all appropriate 
evidence concerning the veteran's laser surgery.    The 
medical evidence of record clearly demonstrates that the 
veteran's diplopia is not related to the October 1998 VA 
laser eye surgery or to any other incident of VA treatment.  

The representative went on to acknowledge that he did not 
even know if records of this type even exist relative to the 
events that form the basis of the veteran's claim under 
38 U.S.C. § 1151.  Of interest, the veteran's representative 
has also requested that the veteran's claim be expedited due 
to his advancing age.  Under these circumstances, it does not 
appear that the continued delay which would be inherent in a 
remand for documents which may not even exist would be in the 
veteran's best interest.  

It is clear that the representative is merely encouraging the 
Board to undertake a "fishing expedition" to look for 
records which may not even exist, much less have any bearing 
on the issue under consideration.  This the Board will not 
do. See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition"]. 
    
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran initially requested a 
Travel Board hearing, however, he subsequently requested an 
RO hearing instead. In July  2003 he withdrew this request.               

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

1.  Entitlement to increased disability rating for service-
connected blepharoconjunctivitis, currently evaluated as 10 
percent disabling.

Pertinent laws and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific schedular criteria

Under the regulations, a noncompensable rating is warranted 
for conjunctivitis if it is healed with no residuals. A 
higher rating of 10 percent is warranted if there is active 
conjunctivitis, with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2005).


Analysis

The veteran is seeking an increased rating for his service-
connected eye disability.  He has been service-connected for 
blepharoconjunctivitis.   For the reasons set out below, the 
Board has determined that the competent and probative 
evidence of record is against the assignment of an increased 
rating.  

Mittleider concerns

The medical evidence of record, specifically eye examinations 
from  March 1996 and September 2004 and VA treatment records 
from October 1990 to the present, show no flare-ups of 
blepharoconjunctivitis and document no active residuals 
thereof.  The records do, however, document ongoing visual 
acuity problems, including diplopia and cataracts.  

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

There is no competent medical evidence of record which 
suggests that cataracts and diplopia are part and parcel of, 
or are related to, the service-connected 
blepharoconjunctivitis.  Specifically, at the veteran's March 
1996 VA examination, the examiner concluded that the 
veteran's cataract symptoms were not related to his service-
connected blepharoconjunctivitis.  There is no competent 
medical evidence which stands in opposition to this 
determination.  

Regarding the veteran's complaints of diplopia, those have 
been intermittent since October 1990.  The September 2004 VA 
examiner specifically determined that the veteran's diplopia 
is related to non-service connected myasthenia gravis.  As 
such, complaints of diplopia are likewise unrelated to 
service-connected blepharoconjunctivitis.  

In short, the diplopia and cataracts have been specifically 
identified as being separate and distinct from the service-
connected blepharoconjunctivitis.  These will not be taken 
into consideration in evaluating the veteran's service-
connected eye disability. 

Assignment of diagnostic code

The September 1951 VA examination which was the basis of the 
grant of service connection diagnosed chronic conjunctivitis.  
Since that time, the RO has denominated the veteran's 
conjunctivitis more specifically as blepharoconjunctivitis.  
The blepharoconjunctivitis has been rated by analogy to 
conjunctivitis under Diagnostic Code 6018.  See 38 C.F.R. § 
4.20 (2005) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous]

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board has therefore considered whether or not another 
Diagnostic Code would be more appropriate.  

As has been described above, the medical evidence of record 
indicates that other eye disabilities are separate and 
distinct from the service-connected blepharoconjunctivitis.  
Therefore, the Board will continue to use Diagnostic Code 
6018.  

Schedular rating

The veteran has been assigned a 10 percent disability rating 
under Diagnostic Code 6018.  This is the highest rating 
available under this diagnostic code.    

The Board notes that under Diagnostic Code 6018 
blepharoconjunctivitis which is healed with no residuals, 
which appears to be the case here according to the medical 
evidence of record, warranted a noncompensable (zero percent) 
disability rating.  However, the veteran's 10 percent 
disability rating has been in effect since 1951.  The 
provisions of 38 C.F.R. § 3.951(b) provide that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the VA will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  The 20-year period will be computed from 
the effective date of the evaluation to the effective date of 
reduction of evaluation.  The veteran's assigned 10 percent 
disability rating clearly meets the criteria for protection 
set out in 38 C.F.R. § 3.951 (b) and as such is protected. 

To the extent that the veteran himself contends that his eye 
problems are related to his service-connected disability, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As has been discussed above, the competent 
medical evidence of record ascribes both the diplopia and the 
cataracts to other causes.

The 10 percent disability rating will accordingly be 
continued.  

Extraschedular consideration

In the February 1999 rating decision, the RO specifically 
found that consideration of an extraschedular rating was not 
warranted.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2005) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative have identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.   

The record does not show that the veteran has required 
frequent hospitalizations for his blepharoconjunctivitis.  
Indeed, as discussed above, it does not appear from the 
record that this condition has been active for many years.  
To the extent that the veteran has undergone eye surgeries in 
recent years, those have been due to other conditions 
unrelated to his service-connected blepharoconjunctivitis, 
specifically cataracts.    

In addition, marked interference with employment is not 
demonstrated.  The veteran is retired from full-time 
employment.  However, the evidence of record indicates that 
the veteran worked full-time as a lathe operator until 1986 
and that he left his employment due to the disabling effects 
of non-service connected Parkinson's disease.  The veteran's 
disability determination records in fact refer to visual 
acuity as a factor leading to the veteran's cessation of 
employment.  However, as explained in detail above, the 
medical evidence of record indicates that the veteran's loss 
of visual acuity is related to non-service connected eye 
conditions, and not to his service-connected disability, 
which apparently has no currently active residuals.  In any 
event, any occupational impairment that could be due to the 
service-connected blepharoconjunctivitis is specifically 
contemplated in the disability rating which is currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected blepharoconjunctivitis 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

Conclusion 

For the reasons and bases set out above, the evidence of 
record does not support the assignment of an increased 
disability rating of service-connected 
blepharoconjunctivitis.  The criteria for an increased rating 
are not met.  The benefit sought on appeal is denied. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
diplopia.  

Pertinent law and regulations

38 U.S.C. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2005).

Analysis

The veteran is seeking entitlement to compensation under 
38 U.S.C. § 1151.  Essentially, he contends that he developed 
diplopia as a consequence of laser eye surgery performed by 
VA in October 1998.   For the reasons set out immediately 
below, the Board the has determined that the competent and 
probative medical evidence of record is against a finding 
that the veteran incurred any additional disability as a 
result of VA treatment.  

As has been explained in the law and regulations section 
above, the success of the veteran's claim under 38 U.S.C. 
§ 1151 hinges on whether the veteran's diplopia resulted from 
VA medical care.  In the event that additional disability as 
a result of VA medical treatment is established, only then 
will the Board address whether such disability is the result 
of carelessness, negligence and the like or an event which is 
not reasonably foreseeable.

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay 
person without medical training is not competent to comment 
on medical matters]

Turning to whether the veteran's diplopia resulted from VA 
medical care, it is undisputed that the veteran underwent 
laser eye surgery at a VA facility in October 1998.   
Further, although medical records from the early 1990s (prior 
to the laser eye surgery) show intermittent complaints of 
diplopia, it was not a consistently established diagnosis 
until after October 1998.  

The veteran contends that he had not suffered from diplopia 
prior to this treatment and disputes the references to 
diplopia contained in his October 1990 and January 1992 VA 
treatment records.  He contends, based on this reported 
history, that the only possible cause of his diplopia must be 
the VA treatment.  

The veteran is competent to report his symptoms.  However, 
there remains the matter of the credibility and probative 
value of his statements.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Here, the medical reports make it clear that the veteran 
experienced diplopia a number of years before the VA laser 
surgery. To the extent that the veteran contends otherwise, 
the Board places greater weight of probative value on the 
contemporaneous medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by a claimant].  

The fact that diplopia existed prior to the VA laser surgery 
does not end the 
Board's inquiry.  Compensation under § 1151 may be awarded 
for an increase in such disability due to the surgery.

The only competent evidence of record which discusses the 
relationship, if any, between any of the veteran's eye 
symptomatology and his October 1998 VA treatment is contained 
in the report of a September 2004 examination.  At that time, 
Dr. A.B. (based upon a review of the veteran's complete VA 
eye care records, other VA treatment records, current 
diagnostic testing and current examination) determined that 
the veteran did not suffer from any additional eye disability 
as a result of VA treatment.  Specifically, the examiner 
noted that diplopia is caused by dysfunction of the eye 
muscles or nerves, and that the VA laser treatment did not 
impact these structures.  Moreover, the examining physician 
concluded that the diplopia was most likely related to the 
veteran's non-service connected myasthenia gravis.  The 
examiner further noted that although the veteran's myasthenia 
gravis was not conclusively diagnosed until the year 2000, 
the onset of symptoms would have occurred several years 
earlier, that is to say, any increase in diplopia noted by 
the veteran after his October 1998 surgery was more likely a 
manifestation of myasthenia gravis.  Accordingly, the 
examiner was unable to identify any additional disability 
which is causally related to VA treatment.   

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself contends that his 
diplopia is a result of VA medical treatment, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  The veteran has been accorded ample opportunity to 
present medical opinion evidence in support of his claim..  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits]. 

As the weight of the evidence of record is against a finding 
of additional disability due to VA treatment, the criteria 
for compensation under 38 U.S.C.A. § 1151 have not been met.  
The Board further notes that in the absence of additional 
disability, no inquiry need be made as to carelessness, 
negligence, etc. on the part of VA or as to foreseeability.

In conclusion, for the reasons and bases expressed in detail 
above, the Board finds that the veteran's visual complaints 
were not increased due to the October 1998 surgery at VA or 
any other VA treatment.  This medical evidence outweighs the 
veteran's unsupported contentions to the contrary.  A 
preponderance of the evidence is against the veteran's claim.  
His claim of  entitlement to VA benefits under 38 U.S.C. 
§ 1151 is therefore denied.




ORDER

Entitlement to increased disability rating for service-
connected blepharoconjunctivitis is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for 
diplopia is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


